DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, CN208561326 (attached machine translation used for interpretation) in view of Zhou, CN201614859 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    308
    430
    media_image1.png
    Greyscale

Regarding claim 1, Liang discloses a door lintel assembly (see fig 1-3) for an elevator, comprising: 
a door lintel panel (2) having an opening (21) thereon; a display device (1), which is installed on the door lintel panel (2) via the opening (21), and which has a display screen (13) on a first side (right in fig 2) of the door lintel panel (2), and electronic components (rear side of 13) on a second side left in fig 2) of the door lintel panel (2).  Liang does not specify a rotation device.  

    PNG
    media_image2.png
    274
    515
    media_image2.png
    Greyscale

	Zhou teaches a similar door lintel panel including a rotation device (including two adjusting mechanisms 3), which comprises a first bracket (portion of 3 connected to 4) installed on both sides of the door lintel panel (4), a second bracket (portion of 3 connected to 5) fixedly installed, and a rotation mechanism (3) connecting the first bracket (as described above) and the second bracket (as described above), wherein the rotation mechanism (3) drives the first bracket (as described above) and the door lintel panel (4) to rotate relative to the second bracket (as described above).  It would have been obvious to provide the rotation mechanism described by Zhou to the system disclosed by Liang in order to adjust the display device for optimal viewing.  
Regarding claim 8, Liang in view of Zhou discloses the door lintel assembly according to claim 1, wherein the door lintel panel (2) is further provided with a first bending portion (23) toward the second side (as described above) of the door lintel panel (2) at an end away from the center of rotation (lower end in fig 3).
Regarding claim 9, Liang in view of Zhou discloses the door lintel assembly according to claim 8, wherein a locking mechanism (24) is provided on the first bending portion (23), and the locking mechanism (24) is configured to restrict the rotational movement of the door lintel panel (2).

Allowable Subject Matter
Claims 2-7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 4-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 2, including every structural element recited in the claims, especially, the configuration wherein the rotation mechanism comprises: a first link, a first end of which is hinged to a first end of the first bracket, and a second end of which slides in a sliding groove provided in a length direction at a first end of the second bracket; a second link, a first end of which is hinged to a second end of the first bracket, and a second end of which is hinged to a second end of the second bracket; and a third link, a first end of which is hinged to the second end of the first link, and a second end of which is hinged to a middle part of the second link; wherein the length from the middle part to the first end of the second link is equal to the length of the first link.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claim 3 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every structural element recited in the claims, especially, the configuration wherein the rotation mechanism comprises: a first link, a first end of which slides in a sliding groove provided in a length direction at a first end of the first bracket, and a second end of which is hinged to a first end of the second bracket; a second link, a first end of which is hinged to a second end of the first bracket, and a second end of which is hinged to a second end of the second bracket; and a third link, a first end of which is hinged to the second end of the first link, and a second end of which is hinged to a middle part of the second link; wherein the length from the middle part to the first end of the second link is equal to the length of the first link. 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 10-16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 10, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system, comprising: a car having a first car wall on which a car door is provided, wherein the first car wall has a door lintel installation hole above the car door; and the door lintel assembly according to claim 1; wherein the door lintel panel is installed in the door lintel installation hole, the second bracket is installed on both sides of the exterior of the first car wall, and the rotation mechanism drives the first bracket and the door lintel panel to rotate relative to the second bracket and the first car wall, thereby opening or closing the door lintel installation hole.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654